UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-88480 OHR PHARMACEUTICAL, INC . (Exact name of registrant as specified in its charter) Delaware 90-0577933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 489 5th Avenue, 28th Floor New York, NY 10017 (Address of principal executive offices) (212) 682-8452 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 54,059,336 shares of Common Stock outstanding as of May 14, 2013. OHR PHARMACEUTICAL, INC. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1 Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Risk 19 Item 4. Controls and Procedures 20 PART II — OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 22 Item 4. Removed and Reserved. 22 Item 5. Other Information 22 Item 6. Exhibits 23 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. TABLE OF CONTENTS PAGE Balance Sheets as of March 31, 2013 (unaudited) and September 30, 2012 4 Unaudited Statements of Operations for the three and six months ended March 31, 2013 and 2012 and the period from inception of the Development Stage on October 1, 2007 through March 31, 2013 5 Unaudited Statements of Cash Flows for the three and six months ended March 31, 2013 and 2012 and the period from inception of the Development Stage on October 1, 2007 through March 31, 2013 6 Notes to Unaudited Financial Statements 7 3 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Balance Sheets
